DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “high-pressure” in claim 1 lines 1-7, claim 3 line 2, claim 4 lines 1-3, claim 6 line 3, claim 8 lines 1 and 3-6, claim 11 lines 2-3, claim 15 line 1, claim 16 lines 1, 5, and 7, claim 18 lines 1-2, claim 19 lines 1-2, and claim 20 lines 1-3 is a relative term which renders the claim indefinite. The term “high-pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “high-pressure” will be considered to refer to any pressure.
	Claims 2-7 depend from claim 1 and, therefore, also contain this limitation.
	Claims 9-15 depend from claim 8 and, therefore, also contain this limitation.
	Claims 17-20 depend from claim 16 and, therefore, also contain this limitation.

	Claim 2 contains the limitation “1120°C (248°F)” in lines 2-3. It is unclear if the intended temperature is supposed to be 1120°C, which is the same as 2048°C, or 248°F, which is the same as 120°C. For the purposes of examination, “1120°C (248°F)” will be considered to mean “120°C (248°F)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petterson (U.S. Patent 3,896,602, hereafter Petterson ‘602).
	Claim 1: Petterson ‘602 teaches a method of coating a fluid vessels (abstract) comprising coating several vessels (col 2 ln 41-51, cols 13-14) where each vessel is coated by a method comprising:
	filling a fluid vessel with a coating solution (col 6 ln 14-23);
	draining the coating solution from the fluid vessel (col 6 ln 14-23); and
	heating the remaining coating solution to solidify it (col 6 ln 14-23), which corresponds to the claimed drying.

	Petterson ‘602 teaches that the coating can be performed on several vessels (col 2 ln 41-51, cols 13-14). Therefore, the teachings of Petterson ‘602 read on performing the filling, draining, and heating steps on at least a first vessel and a second vessel.

	Claim 3: Petterson ‘602 teaches that draining the coating solution leaves a coating on an interior surface of the fluid vessels (col 6 ln 14-23).
	Claim 5: Petterson ‘602 teaches that the method can comprise forming the coating solution by dissolving a polymer in a solvent (col 8 ln 37-66), where the polymer can be styrene-butadiene, polyamide, or polypropylene (col 8 ln 37-50) which are thermoplastic elastomers.

Claim 8: Petterson ‘602 teaches a method of coating a fluid vessel (abstract) comprising:
	forming a coating solution by dissolving a polymer in a solvent (col 8 ln 37-66), where the polymer can be styrene-butadiene, polyamide, or polypropylene (col 8 ln 37-50) which are thermoplastic elastomers;
	filling the fluid vessel with the coating solution (col 6 ln 14-23);
	draining the coating solution from the fluid vessel (col 6 ln 14-23); and
	heating the remaining coating solution to solidify it (col 6 ln 14-23), which corresponds to the claimed drying, thereby forming a coating on an interior surface of the fluid vessel (abstract, col 6 ln 14-23), where the coating can be for contact with food products (col 1 ln 11-16, col 10 ln 19-31) and is, therefore, a food grade coating.

	Claim 12: Petterson ‘602 teaches that the method can further comprise adding a pigment to the coating solution (col 8 ln 56-63).
	Claim 14: Petterson ‘602 teaches that the method can further comprise adding a rheology control agent to the coating solution (col 8 ln 56-63) where the formed coating is uniform (col 7 ln 10-12) and, therefore, did not drip during solidification/drying.
	Claim 15: Petterson ‘602 teaches that the fluid vessel is capable of containing food grade liquids (cols 13-14) and, therefore, can contain potable water.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petterson ‘602 as applied to claims 1 and 8 above, and further in view of Brandenburger et al. (U.S. Patent Application Publication 2019/0209435, hereafter Brandenburger ‘435), Lemme et al. (U.S. Patent Application Publication 2019/0291386, hereafter Lemme ‘386) and Ono et al. (JP 2005315367 A, hereafter Ono ‘367, with machine translation).
Note: Citations to Ono ‘367 refer to the location in the machine translation.
Petterson ‘602 teaches the limitations of claim 1 and 8, as discussed above. Petterson ‘602 further teaches that the polymer can be styrene-butadiene, polyamide, or polypropylene (col 8 ln 37-50) which are thermoplastic elastomers, and that controlling the deformability of the formed layer is important (abstract), and that the coating can be a barrier coating (abstract).

With respect to claims 2 and 9, Petterson ‘602 does not explicitly teach that the thermoplastic has a hardness between 75 shore A and 95, a melting temperature between 120°C and 220°C, or a glass transition temperature between 120°C and 220°C.
Brandenburger ‘435 teaches a fluid vessel method (abstract). Brandenburger ‘435 teaches that the degree of hardness of a layer affects the deformability of the layer ([0015]). Both Brandenburger ‘435 and Petterson ‘602 teach fluid vessel methods (‘602, abstract; ‘435, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hardness of the thermoplastic elastomer coating in the method taught by Petterson ‘602 because the degree of hardness of a layer affects the deformability of the layer, as taught by Brandenburger ‘435. See MPEP 2144.05.II.

With respect to claims 2 and 9, the modified teachings of Petterson ‘602 do not explicitly teach that the thermoplastic has a melting temperature between 120°C and 220°C, or a glass transition temperature between 120°C and 220°C.
Lemme ‘386 teaches a method of coating a vessel (abstract), where the coating can include a polymer barrier coating ([0154]-[0155]). Lemme ‘386 teaches that the polymer barrier coating having a melting temperature in a range of 170 to 270°C gives advantageous properties for a polymer barrier layer ([0159]). Both Lemme ‘386 and Petterson ‘602 teach methods of coating a vessel (‘602, abstract; ‘386, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the melting temperature range of 170 to 270°C taught by Lemme ‘386 as the melting temperature range of the polymer barrier coating material in the method taught by the modified teachings of Petterson ‘602 because this melting temperature range gives advantageous properties for a polymer barrier layer, as taught by Lemme ‘386.
With respect to claims 2 and 9, the modified teachings of Petterson ‘602 do not explicitly teach that the thermoplastic has a melting temperature between 120°C and 220°C. However, the claimed melting temperature range of 120°C and 220°C is obvious over the melting temperature range of 170 to 270°C taught by the modified teachings of Petterson ‘602 because they overlap. See MPEP 2144.05.

With respect to claims 2 and 9, the modified teachings of Petterson ‘602 do not explicitly teach that the thermoplastic has a glass transition temperature between 120°C and 220°C.
Ono ‘367 teaches a method of coating a fluid vessel ([0001], [0004]). Ono ‘367 teaches that the glass transition temperature of a polymer affects the elasticity of the polymer at various temperatures ([0006]). Both Petterson ‘602 and Ono ‘367 teach methods of coating a fluid vessel (‘602, abstract; ‘367, [0001], [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the glass transition temperature of the thermoplastic used in the method taught by the modified teachings of Petterson ‘602 because the glass transition temperature of a polymer affects the elasticity of the polymer at various temperatures, as taught by Ono ‘367. See MPEP 2144.05.II.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petterson ‘602 as applied to claim 1 above, and further in view of Illsley et al. (U.S. Patent Application Publication 2013/0167480, hereafter Illsley ‘480).
Petterson ‘602 teaches the limitations of claim 1, as discussed above. Petterson ‘602 further teaches that the fluid vessel can comprise a barrier package (abstract) and that the coating in on an interior surface of the vessel (col 6 ln 14-23), where the vessel has ports to flow material into and out of the vessel (Figs. 14-16).

With respect to claim 4, Petterson ‘602 does not explicitly teach that the drying includes flowing air through an inlet port an out an outlet port of the fluid vessel.
Illsley ‘480 teaches a method of forming a coating for a barrier package (abstract). Illsley ‘480 teaches that drying the coating can comprise flowing warm air over it ([0093]). Both Petterson ‘602 and Illsley ‘480 teach method of forming a coating for a barrier package (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the step of flowing warm air over the coating taught by Illsley ‘480 in the drying step in the method taught by Petterson ‘602 because it would have been a combination of prior art elements that would have yielded predictable results.

The modified teachings of Petterson ‘602 teach that the drying comprises flowing warm air over the coating, that the coating is on an interior surface of the vessel, and that the vessel has ports to flow material into and out of the vessel, as discussed above. Therefore, the flow of warm air would have to flow through the interior of the vessel, where material flowing into an out of the vessel flow through the ports of the vessel.

Claim(s) 6, 11, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petterson ‘602 as applied to claims 5 and 8 above, and further in view of Sinha et al. (U.S. Patent Application Publication 2017/0307139, hereafter Sinha ‘139).
	Claim 6: Petterson ‘602 teaches the limitations of claim 5, as discussed above. Petterson ‘602 further teaches that the method can further comprise adding a pigment to the coating solution (col 8 ln 56-63).

	With respect to claim 6, Petterson ‘602 does not explicitly teach that the pigment is configured to contrast a first color of the coating solution with a second color of the fluid vessel.
	Sinha ‘139 teaches a method of coating a fluid vessel with a thermoplastic polymer coating ([0001]). Sinha ‘139 teaches that the color of a coated layer can contrast the color of underlying material ([0096]). Sinha ‘139 teaches that this allows the layer to more clearly show any cuts or damage ([0096]). Both Sinha ‘139 and Petterson ‘602 teach methods of coating a fluid vessel with a thermoplastic polymer coating (‘602, abstract, col 8 ln 37-50; ‘139, [0001]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the color of the coated layer contrast the color the underlying material taught by Sinha ‘139 in the method taught by Petterson ‘602 because this allows the layer to more clearly show any cuts or damage, as taught by Sinha ‘139.

	Claim 11: Petterson ‘602 teaches the limitations of claim 8, as discussed above. With respect to claim 11, Petterson ‘602 does not explicitly teach that the method further comprises inspecting a coverage of the coating by contrasting a first color of the coating solution to a second color of the fluid vessel.
Sinha ‘139 teaches a method of coating a fluid vessel with a thermoplastic polymer coating ([0001]). Sinha ‘139 teaches that the method can include inspecting the coating using the color of a coated layer which contrasts the color of underlying material ([0096], [0103]). Sinha ‘139 teaches that this allows clear detection of any cuts or damage in the coating ([0096], [0103]). Both Sinha ‘139 and Petterson ‘602 teach methods of coating a fluid vessel with a thermoplastic polymer coating (‘602, abstract, col 8 ln 37-50; ‘139, [0001]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of inspecting the coating using the color of a coated layer which contrasts the color of underlying material taught by Sinha ‘139 to the method taught by Petterson ‘602 because this allows clear detection of any cuts or damage in the coating, as taught by Sinha ‘139.

	Claim 16: Petterson ‘602 teaches a method of making a fluid vessel (abstract) comprising:
forming a coating solution by dissolving a polymer in a solvent (col 8 ln 37-66), where the polymer can be styrene-butadiene, polyamide, or polypropylene (col 8 ln 37-50) which are thermoplastic elastomers;
adding a pigment to the coating solution (col 8 ln 56-63), where pigments are a thing that alter color; and
coating the interior surface of the fluid vessel (abstract, col 6 ln 14-23).
	
	With respect to claim 16, Petterson ‘602 does not explicitly teach that the method includes inspecting a coverage of the coating off the interior surface by contrasting the first color of the coating solution to a second color of the vessel.
Sinha ‘139 teaches a method of coating a fluid vessel with a thermoplastic polymer coating ([0001]). Sinha ‘139 teaches that the method can include inspecting the coating using the color of a coated layer which contrasts the color of underlying material ([0096], [0103]). Sinha ‘139 teaches that this allows clear detection of any cuts or damage in the coating ([0096], [0103]). Both Sinha ‘139 and Petterson ‘602 teach methods of coating a fluid vessel with a thermoplastic polymer coating (‘602, abstract, col 8 ln 37-50; ‘139, [0001]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of inspecting the coating using the color of a coated layer which contrasts the color of underlying material taught by Sinha ‘139 to the method taught by Petterson ‘602 because this allows clear detection of any cuts or damage in the coating, as taught by Sinha ‘139.
	
Claim 18: Petterson ‘602 teaches that coating can comprise filling the fluid vessel with the coating solution (col 6 ln 14-23).
	Claim 19: Petterson ‘602 teaches that coating can further comprise draining the coating solution from the fluid vessel (col 6 ln 14-23).
	Claim 20: Petterson ‘602 teaches that coating can further comprise heating the remaining coating solution to solidify it (col 6 ln 14-23), which corresponds to the claimed drying, thereby forming a coating on an interior surface of the fluid vessel (abstract, col 6 ln 14-23), where the coating can be for contact with food products (col 1 ln 11-16, col 10 ln 19-31) and is, therefore, a food grade coating.

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petterson ‘602 as applied to claims 5 and 8 above, and further in view of Mazabraud et al. (U.S. Patent Application Publication 2007/0246475, hereafter Mazabraud ‘475).
	Petterson ‘602 teaches the limitations of claim 5 and 8, as discussed above. Petterson ‘602 further teaches that the method comprises controlling the thickness of the coating to obtain a desired thickness (col 6 ln 14-30).

	With respect to claim 7, Petterson ‘602 does not explicitly teach that the method comprises adjusting a concentration of the coating solution to achieve a desired coating thickness. With respect to claim 10, Petterson ‘602 does not explicitly teach that the method comprises adjusting a concentration of at least one of the thermoplastic elastomer and the solvent to the coating solution to reach a desired thickness of the coating.
	Mazabraud ‘475 teaches a method of coating a fluid vessel (abstract), where the coating comprises a thermoplastic polymer (abstract). Mazabraud ‘475 teaches that controlling the amount of polymer determines the thickness of the layer made ([0042]). Both Mazabraud ‘475 and Petterson ‘602 teach methods of coating a fluid vessel (‘602, abstract; ‘475, abstract), where the coating comprises a thermoplastic polymer (‘602, col 8 ln 37-50; ‘475, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the amount of polymer as taught by Mazabraud ‘475 in the method taught by Petterson ‘602 because controlling the amount of polymer determines the thickness of the layer made, as taught by Mazabraud ‘475.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petterson ‘602 as applied to claim 12 above, and further in view of Ono et al. ‘367.
	Note: Citations to Ono ‘367 refer to the location in the machine translation.
	Petterson ‘602 teaches the limitations of claim 12, as discussed above. With respect to claim 13, Petterson ‘602 does not explicitly teach that the pigment includes titanium oxide.
	Ono ‘367 teaches a method of coating a fluid vessel ([0001], [0004]) where the coating composition includes a pigment ([0023]). Ono ‘367 teaches that the pigment can comprise titanium oxide ([0023]). Both Petterson ‘602 and Ono ‘367 teach methods of coating a fluid vessel (‘602, abstract; ‘367, [0001], [0004]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the titanium oxide taught by Ono ‘367 as the pigment in the method taught by Petterson ‘602 because titanium oxide is a suitable pigment for a coating of a fluid vessel, as taught by Ono ‘367. See MPEP 2144.07.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petterson ‘602 in view of Sinha et al. ‘139 as applied to claim 16 above, and further in view of Ono et al. ‘367.
Note: Citations to Ono ‘367 refer to the location in the machine translation.
	The modified teachings of Petterson ‘602 teach the limitations of claim 16, as discussed above. With respect to claim 17, the modified teachings of Petterson ‘602 do not explicitly teach that the pigment includes titanium oxide.
	Ono ‘367 teaches a method of coating a fluid vessel ([0001], [0004]) where the coating composition includes a pigment ([0023]). Ono ‘367 teaches that the pigment can comprise titanium oxide ([0023]). Both Petterson ‘602 and Ono ‘367 teach methods of coating a fluid vessel (‘602, abstract; ‘367, [0001], [0004]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the titanium oxide taught by Ono ‘367 as the pigment in the method taught by the modified teachings of Petterson ‘602 because titanium oxide is a suitable pigment for a coating of a fluid vessel, as taught by Ono ‘367. See MPEP 2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713